DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Han et al. (US 2008/0150556 A1, cited in IDS filed 12/18/2019), in view of Zang et al. (US 2009/0233374 A1, cited in IDS filed 12/18/2019).
Regarding claims 23, 29, and 30, Han discloses a sensor for detecting target material, comprising:
a multimode gas sensor platform (Figure 3A), said platform comprising:
an array of electrode pairs oriented on a substrate, wherein individual electrode pairs are separately addressable (Figure 3A, see: plurality of sensors 2 are capable of being individually addressed b analyzer 18 as each one is coupled to the analyzer by its own electrical lines; Figure 1, see: details of sensor 2 which each includes a pair of electrodes 8 arranged on top of a silicon wafer 14 and insulator 12); and
a plurality of detection zones (Figure 3A, see: top surfaces of each of the plurality of sensors 2), each detection zone comprising at least one set of individual electrode pairs within the array (Figure 1, see: details of sensor 2 which each includes a pair of electrodes 8), said at least one set of individual electrode pairs having organic nanofibers uniformly deposited thereon forming a porous film of entangled nanofibers (Figure 1, see: details of sensor 2 which each includes a fiber mat 4 comprised of nanofibers having an organic composition [0071]; [0032], see: mat of fibers; [0036]-[0037, see: disclosure of adsorption of chemical species by the nanofibers which means the mat must be porous for the species to be capable of being adsorbed), said organic nanofibers being responsive to association with a corresponding target material and at least one detection zone being electronically responsive to the corresponding target material such that the associated nanofibers vary their electrical conductivity upon exposure to the corresponding target material ([0036], see: change in impedance of the nanofibers based on adsorption of a particular chemical species).
Regarding limitations directed towards a housing having an inlet and an outlet, wherein the multimode gas sensor platform is positioned in the housing between the inlet and the outlet, Han discloses the entire contents of McDevitt et al. (USP 6,680,206 B1) are incorporated herein by reference ([0098]).  McDevitt discloses an analogous sensor array (Fig. 36) comprising a plurality of sensing electrodes (878) arranged within a plurality of channels (874) formed in a supporting member (872), and coupled to an inlet channel (876) and an outlet channel (877).
Han further discloses the fibers or nanofibers on each sensor preferentially reacts to a particular chemical species ([0036]), and a plurality of different fiber or nanofiber material compositions ([0071]-[0072]), Han does not explicitly disclose at least two of the plurality of detection zones have different nanofiber materials.

Han further discloses the device being configured to detecting explosive gases ([0107], see: explosive gases).  Han does not explicitly disclose a light source configured to illuminate the plurality of detection zones; and the organic nanofibers being individually selected from the group consisting of: a 3, 4, 9, 10-tetracarboxyl perylene compound having the recited structure I; an alkyl-substituted, carbazole cornered, arylene-ethynylene tetracyclic macromolecule having the recited formula II; and mixtures thereof (see: Claims 29-30).
Zang teaches an explosive sensor (Figure 1) configured for being exposed to a light source (see: hv) comprising: a source, drain, and gate with a nanofibril layer disposed on top of the source and drain electrodes and configured to adsorb explosives vapors ([0079]).  The nanofibril layer comprising an alkoxycarbonyl-substituted carbazole-cornered conjugate tetracycle molecule (ATAC) (Figure 11) which has the same molecular structure as Formula II instantly recited in Claims 29-30, and is capable of detecting TNT and DNT (Figure 10).

Regarding claims 24-27, as the chemically selective organic nanofibers disclosed by modified Han comprise the same molecular formula and structure as instantly claimed, and since the instantly claimed organic nanofiber composition is disclosed by the Applicant’s Specification as being capable of detecting each of the instantly recited materials of claims 24-27, it is the position of the Examiner, that the device disclosed by modified Han is fully capable of detecting the plurality of materials recited in claims 24-27.
Regarding claim 28, modified Han further discloses the individual electrode pairs are interdigitated electrodes (Han: Figure 3A, see: each of the pair of electrodes 8 have an interdigitated shape).
 the plurality of detection zones includes at least one visual detection zone comprising organic nanofibers that fluoresce or have a visual color change when exposed to an explosive compound, an explosive byproduct, or an explosive precursor (Zang: [0118]-[0124]).
Regarding claim 32, modified Han further discloses the light source is an LED having a wavelength from 500-700 nm (Han discloses the entire contents of McDevitt et al. (USP 6,680,206 B1) are incorporated herein by reference ([0098];  McDevitt discloses an analogous sensor array comprising a plurality of LEDs, including a red, a green, and a blue LED (Claim 5)).
Regarding claim 33, modified Han further discloses the substrate of the multimode platform is glass (Han: [0045], see: glass substrate).
Regarding claims 34 and 35, modified Han further discloses the substrate of the multimode platform includes a plurality of holes allowing air flow from a top surface of the substrate to a bottom surface of the substrate (Han discloses the entire contents of McDevitt et al. (USP 6,680,206 B1) are incorporated herein by reference ([0098];  McDevitt discloses an analogous sensor array (Fig. 35) comprising a plurality of holes allowing fluid to flow to a plurality of surfaces in each sensor cavity).
Regarding claim 36, while modified Han does not explicitly disclose a second light source that is configured to illuminate a second detection zone within the plurality of detection zones, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to incorporate duplicate light sources and detection zones since mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  
Regarding claim 37, modified Han further discloses a forced air mechanism adapted to move air across at least a portion of the plurality of detection zones (Han discloses the entire contents of McDevitt et al. (USP 6,680,206 B1) are incorporated herein by reference [0098]; McDevitt discloses an analogous sensor array (Fig. 35) comprising a plurality of micropumps configured to move fluid to a plurality of sensor cavities).
Regarding claim 38, modified Han further discloses a microcontroller module adapted to measure a binding profile of a test sample and to correlate the binding profile with predetermined target compound binding profiles using a correlation algorithm (Han discloses the entire contents of Shaffer (USP 6,289,328 B2) are incorporated herein by reference [0098]; Schaeffer discloses a device and method for pattern recognition using a self-training neural network classifier with automated outlier detection for use in chemical sensor array systems (Fig. 4-6)).
Regarding claim 39, modified Han further discloses a method of detecting an explosive, comprising: exposing the multimode platform of claim 23 (see: Rejection of Claim 23 above) to a target sample (Han: Fig. 6B, see: exposure of the fibers to a chemical species); and measuring electrical responses of the organic nanofibers (Han: Fig. 6B, see: measure a change in impedance).
Regarding claim 40, modified Han further discloses the multimode platform further comprises a visual detection zone comprising organic nanofibers that fluoresce or have a visual color change when exposed to an explosive compound, an explosive (Zang: Fig. 18, see: fluorescence spectra of ACTC film upon exposure to TNT).
Regarding claim 41, modified Han further discloses measuring a characteristic based on the electrical responses selected from the group consisting of. a change in resistance (Han: Fig. 6B, see: measure a change in impedance), rate of response, rate of recovery, and reversibility of binding (Zang: Fig. 18, see: time-course of quenching for TNT and DNT).
Regarding claim 42, modified Han further discloses using an algorithm to identify the target sample using a parameterization of the characteristic (Han discloses the entire contents of Shaffer (USP 6,289,328 B2) are incorporated herein by reference [0098]; Schaeffer discloses a device and method for pattern recognition using a self-training neural network classifier with automated outlier detection for use in chemical sensor array systems (Fig. 4-6)).
Regarding claim 43, modified Han further discloses the algorithm is a parameterization of the sensor responses using the Langmuir Equation (Zang: Fig. 20; [0113], see: adsorption of TNT vapor follows the Langmuir equation).
Regarding claim 44, modified Han further discloses the algorithm is at least one of a decision tree, a genetic algorithm, a regression, and a neural network (Han discloses the entire contents of Shaffer (USP 6,289,328 B2) are incorporated herein by reference [0098]; Schaeffer discloses a device and method for pattern recognition using a self-training neural network classifier with automated outlier detection for use in chemical sensor array systems (Fig. 4-6)).
Response to Arguments
Applicant's arguments filed 06/04/2021 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with the Applicant’s assertion that the prior art device disclosed by Han fails to teach or suggest “an array of electrode pairs oriented on a substrate”.  As the Applicants have acknowledged in their remarks, the device disclosed by Han (Fig. 3A) comprises three sensors (2, each comprising an electrode pair) arranged on the same silicon wafer die (20, which is analogous to “oriented on a substrate”).  While Han does not explicitly disclose the plurality of electrodes being in direct contact with the silicon wafer die, the scope encompassed by the instant claims are not commensurate with the more limited interpretation.
The Examiner respectfully disagrees with the Applicant’s remarks directed towards McDevitt.  McDevitt explicitly discloses that the disclosed multiple analyte sensing system is capable of use for either liquid or gaseous fluids (C4/L21-32), additionally in light of the widespread use of sample manifolds in the chemical sensing art, it is the position of the Examiner that the cited prior art teaches “a housing having an inlet and an outlet” with the analogous multimode gas sensor platform positioned therein.
The Examiner respectfully disagrees with the Applicant’s assertion that it would not have been obvious to one having ordinary skill in the art, at the time of invention, to select a plurality of nanofiber compositions for the plurality of sensors in the device of Han.  Han explicitly discloses that in the embodiment disclosed by Fig. 3A, where multiple sensors (2) are used, “the fibers or nanofibers on each sensor 2 .
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, selection of a plurality of different sensing materials would have provided for .
In response to Applicant’s argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
For the above reasons, the previous grounds of rejection are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.